DETAILED ACTION
The non0final office action is responsive to U.S. Patent Application 17/140,359, last communication received on 01/04/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,305,941 B2 (hereinafter P941). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claims 1 and 3 of P941
A method of processing a broadcast signal in a broadcast receiver, the method comprising:
A method of processing a broadcast signal in a broadcast receiver, the method comprising:
receiving the broadcast signal including service data of a service, first signaling information for fast channel scans and service acquisition, and second signaling information providing information for discovery and acquisition of the service data, wherein the first signaling information includes bootstrap information for the second signaling information, identification information for identifying the service, category information for indicating a category of the service and capability information specifying a capability required to decode the service 

(from claim 3) The method of claim 1, wherein the bootstrap information includes address and port information for accessing the second signaling information.

generating a channel map based on the first signaling information;
acquiring the service data based on the second signaling information;  and
decoding the service data.
decoding the service data.


Claims 1 of the instant application is obviously disclosed by patent claims 1 and 3 in that claims 1 and 3 of the patent contain all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-12 of P941 obviously disclose all limitations in the claims. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,353 B2 (hereinafter P353). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claims 1 and 5 of P353
A method of processing a broadcast signal in a broadcast receiver, the method comprising:
A method of processing a broadcast signal in a broadcast receiver, the method comprising:
receiving the broadcast signal including service data of a service, first signaling information for fast channel scans and service acquisition, and second signaling information providing information for discovery and acquisition of the service data, wherein the first signaling information includes bootstrap information for the second signaling information, identification information for identifying the service, category information for indicating a category of the service and capability information specifying a 

(from claim 5)  The method of claim 1, wherein the bootstrap information includes address and port information for accessing the second signaling information

generating a channel map based on the first signaling information;
acquiring the service data based on the second signaling information; and
decoding the service data.
decoding the service data.


Claims 1 of the instant application is obviously disclosed by patent claims 1 and 5 in that claims 1 and 5 of the patent contain all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

P353 obviously disclose all limitations in the claims. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting

Allowable Subject Matter
Claims 1-20 are allowable over prior art references.
Note: the rejection on the ground of nonstatutory double patenting needs to be obviated.

The following is a statement of reasons for the indication of allowable subject matter:  prior art references do not disclose “receiving the broadcast signal including service data of a service, first signaling information for fast channel scans and service acquisition, and second signaling information providing information for discovery and acquisition of the service data, wherein the first signaling information includes bootstrap information for the second signaling information, identification information for identifying the service, category information for indicating a category of the service and capability information specifying a capability required to decode the service data, wherein the second signaling information is carried in a Layered Coding Transport (LCT) channel that is identified by a Transport Session Identifier (TSI), and wherein the bootstrap information includes address and port information for access of the second signaling information;.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.